Dismiss and Opinion Filed July 18, 2018




                                          S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-00616-CV

                STEVEN MORVAY, DIRECTLY AND DERIVATIVELY
                    OF BLOOMFIELD KNOBLE, INC., Appellant
                                    V.
               BLOOMFIELD KNOBLE, INC., ERIC HIRSCHHORN, AND
                     CHRISTOPHER WEATHERLY, Appellees

                       On Appeal from the 116th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-16-15425

                              MEMORANDUM OPINION
                  Before Chief Justice Wright, Justice Evans, and Justice Brown
                                Opinion by Chief Justice Wright
       Before the Court is appellees’ motion to dismiss the appeal and appellant’s response.

Appellee asserts this Court lacks jurisdiction because the trial court’s judgment is not final because

it does not dispose of their counterclaim for attorney’s fees.

       Generally, this Court has jurisdiction only over appeals from final judgments and certain

interlocutory orders as permitted by statute. See McFadin v. Broadway Coffeehouse, LLC, 539
S.W.3d 278, 283 (Tex. 2018); TEX. CIV. PRAC. & REM. CODE ANN. § 51.014 (West Supp. 2017).

A final judgment is one that disposes of all pending parties and claims. See Lehmann v. Har-Con

Corp., 39 S.W.3d 191, 195 (Tex. 2001).
         Appellees filed two separate motions for summary judgment — one addressing appellant’s

claims in his individual capacity and the other addressing appellant’s shareholder derivative

claims. In their motions, appellees sought summary judgment on appellant’s claims only. The

trial court granted the motions and ordered that appellant, in both his capacities, take nothing on

all causes of action against appellees. Neither the motions for summary judgment nor the trial

court’s order granting the motions addressed appellees’ counterclaim for attorney’s fees. As such,

the counterclaim remains pending before the trial court.

         In his response, appellant states after the trial court signed the summary judgment order,

the trial court cancelled all scheduled hearings and “closed” the matter. He filed a notice of appeal

to “preserve his rights.” Appellant does not take a position on the finality of the summary judgment

order.

         Because all claims have not been disposed of and the trial court’s order is not otherwise

appealable, this Court lacks jurisdiction. See McFadin, 539 S.W.3d at 283; Lehmann, 39 S.W.3d

at 195. Accordingly, we grant appellees’ motion and dismiss the appeal. See TEX. R. APP. P.

42.3(a).




                                                   /Carolyn Wright/
                                                   CAROLYN WRIGHT
                                                   CHIEF JUSTICE


180616F.P05




                                                –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 STEVEN MORVAY, DIRECTLY                           On Appeal from the 116th Judicial District
 AND DERIVATIVELY OF                               Court, Dallas County, Texas
 BLOOMFIELD KNOBLE, INC., Appellant                Trial Court Cause No. DC-16-15425.
                                                   Opinion delivered by Chief Justice Wright.
 No. 05-18-00616-CV        V.                      Justices Evans and Brown participating.

 BLOOMFIELD KNOBLE, INC.,
 ERIC HIRSCHHORN, AND
 CHRISTOPHER WEATHERLY,
 Appellees

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

     It is ORDERED that appellees BLOOMFIELD KNOBLE, INC., ERIC HIRSCHHORN,
AND CHRISTOPHER WEATHERLY recover their costs of this appeal from appellant STEVEN
MORVAY, DIRECTLY AND DERIVATIVELY OF BLOOMFIELD KNOBLE, INC.


Judgment entered July 18, 2018.




                                             –3–